DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 8-11, 13-16 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepke et al. (2007/0163073) in view of North (6,936,095).
Regarding claim 1, Sepke discloses a vacuum cleaner (disclosure directed to a dirt cup, disclosed for use with a conventional cleaner of Fig. 1), comprising: a cyclone separator (110) having a separator chamber for separating contaminants from a dirt-containing airstream, and further comprising (shown in detail in cited prior art reference US 6,829,804) an inlet and an outlet in fluid communication with the separator chamber; a collection chamber (1102 in embodiment of Fig. 11) associated with the cyclone separator for receiving contaminants separated in the separator chamber and having a sidewall and a bottom wall; a suction nozzle (108) fluidly connected with the inlet; a suction source (50 in cited prior art reference) fluidly connected to the suction nozzle and to the separator chamber for establishing and maintaining a dirt-containing airstream from the suction nozzle to the inlet; and a single fin (1112) attached to the sidewall of the collection chamber and comprising a circumferential fin body extending inwardly from the sidewall of the collection chamber, wherein the single fin is configured to reduce debris re-entrainment in the collection chamber (disclosed for airflow enhancement, but having nearly identical structure as the applicant’s disclosed fin, and therefore inherently providing a similar function of reducing debris re-entrainment).  However, Sepke fails to disclose a separator plate defining a gap or a frusto-conical shaped housing of the cyclone separator.  North discloses an improved cyclonic separator for a vacuum cleaner, and teaches that the separator includes a separator plate (56) separating the separator chamber from the collection chamber, the separator plate defining a gap (shown at downward pointed arrows below reference numbers 52 and 56 in Fig. 1) for passage of dirt separated from the dirt-containing airstream in the separator chamber and outer (20) and inner (outer wall of 40/38) cyclone housings, with the separator plate mounted to a frusto-conical shaped housing (54) of the cyclone separator,  wherein the separator chamber comprises a first stage separator chamber (18) defined between the outer cyclone housing and the inner cyclone housing, and wherein a second stage separator chamber (40/38) is defined within the inner cyclone housing and is fluidly downstream of the first stage separator chamber, wherein the configuration is disclosed to improve separation due to the plate preventing re-entrainment of debris and the secondary cyclonic separator being well-known in the art to provide further separation of smaller debris that may pass through the first separator.  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made to provide the additional cyclonic separator structure for use with the collection cup taught by Sepke, to further improve separation of debris from the air flow, including the separator plate mounted to the frusto-conical shaped inner/second stage cyclone separator housing and separating the separator chamber from the collection chamber, the separator plate defining a gap for passage of dirt separated from the dirt-containing airstream, wherein the separator plate separates the cyclone chamber from the collection chamber, such that the fin of Sepke would obviously be positioned below the plate, being disclosed as part of the collection chamber, and also to provide outer and inner cyclone housings, wherein the separator chamber comprises a first stage separator chamber defined between the outer cyclone housing and the inner cyclone housing, and wherein a second stage separator chamber is defined within the inner cyclone housing and is fluidly downstream of the first stage separator chamber, to provide improved separation.
Regarding claims 13, 21 and 22, the first/outer and second/inner cyclone housings, separators and collection chambers taught by North, provide all of the structure set forth in the claims, with Sepke providing the claimed fin within the collection chamber. 
NOTE: The examiner also would like to note that the above rejection has been maintained over Sepke in view of North, as previously applied, but could also be applied over North in view of Sepke, with North providing all of the claimed structure set forth in at least all independent claims 1, 21 and 22, other than the fin within the collection chamber, which is taught by Sepke to enhance airflow and is understood to one of ordinary skill in the art to prevent re-entrainment of separated debris from the collection container back into the air exiting the cyclone separator.
Regarding claim 2, Sepke further discloses that the circumferential fin body includes a leading end, a trailing end opposite the leading end, an outer edge attached to the sidewall and an inner arcuate edge that is free.
Regarding claim 3, Sepke further discloses that the single fin extends from the sidewall in a spiral with the leading end vertically spaced above the trailing end.
Regarding claim 4, Sepke further discloses that the leading end is fluidly upstream of the trailing end.
Regarding claim 9, Sepke further discloses that the single fin extends only partially around a circumference of the collection chamber (clearly shown in Fig. 11).
Regarding claims 8 and 10, Sepke further discloses that the single fin has a helical trajectory to direct contaminants toward the bottom wall.
Regarding claim 11, Sepke further discloses that the single fin is spaced between the bottom wall and an upper end of the collection chamber.
Regarding claim 14, North further discloses that the collection chamber comprises a first collection chamber (26) associated with the first stage separator chamber (18) for receiving contaminants separated in the first stage separator chamber.
Regarding claim 15, North further discloses a second collection chamber (66) associated with the second stage separator chamber (40) for receiving contaminants separated in the second stage separator chamber, wherein the second collection chamber is sealed off from the first collection chamber and is positioned to be spaced inwardly of the single fin, when located in the first collection chamber (26), as discussed supra.
Regarding claim 16, North further discloses that the outer cyclone housing comprises a cylindrical outer wall, an upper wall (34) forming a closed top of the outer cyclone housing, and an open bottom, wherein the inlet (14) is formed in the cylindrical outer wall and the open bottom is coupled with the sidewall of the collection chamber (22).
Regarding claim 19, Sepke further discloses that the single fin has a helical trajectory.
Regarding claim 20, Sepke further discloses an upright handle assembly (106) pivotally mounted to a foot (102) assembly, wherein the cyclone separator and collection chamber are provided on the upright handle assembly and the suction nozzle is provided on the foot assembly.


Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepke et al. (2007/0163073) in view of North (6,936,095) as applied to claim 1 and further in view of Morse (US 471,272).
Sepke discloses the cleaner as discussed supra, but fails to disclose that the fin may extend at least 360° around the circumference of the collection chamber or that the leading end overlaps the trailing end.  Morse discloses another similar cyclonic separator, also having a single fin extending inward from the sidewall, and teaches that the fin extends circumferentially along nearly the entire height of the separator, multiple full circumferences, and will deflect matter toward the bottom for collection of debris, wherein the further extent of the fin will obviously provide additional debris deflection to improve collection and separation of debris from the air flow.  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made that the fin of Sepke may alternatively be provided with a similar design taught by Morse, extending at least 360° around the circumference of the collection chamber with the leading end overlapping the trailing end, being old and well known in the art, having the advantage of improved dirt separation and due to no disclosure or evidence in the current application of any criticality or unexpected results for the specific claimed configuration (effectively a matter of design choice on how long the fin extends about the circumference of the collection chamber). 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepke et al. (2007/0163073) in view of North (6,936,095) as applied to claim 1 and further in view of Cornett (3,513,642).
Sepke discloses the cleaner as discussed supra, but fails to disclose that the fin may extend approximately 360° around the circumference of the collection chamber such that the leading end and the trailing end lie along a common plane.  Cornett discloses another similar cyclonic separator, also having a single fin extending inward from the sidewall, and teaches that the fin extends circumferentially about the interior wall of the separator, a single full circumference, disclosed to separate debris from the air flow and deflect matter toward the bottom for collection of debris (Col. 3, lines 1-5), wherein the full circumferential coverage of the fin will obviously provide additional debris deflection over a partial circumferentially extending fin and will also prevent debris from being re-entrained in a vertical direction from any circumferential point along the inner wall, due to the extension about the entire circumference.  Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was made that the fin of Sepke may alternatively be provided with a similar design taught by Cornett, extending approximately 360° around the circumference of the collection chamber with the leading end and the trailing end lying along a common plane, being old and well known in the art, having the advantage of improved dirt separation, prevention of re-entrainment and due to no disclosure or evidence in the current application of any criticality or unexpected results for the specific claimed configuration (effectively a matter of design choice on how long the fin extends about the circumference of the collection chamber).

Response to Arguments
Applicant's arguments filed 21 September 2022 have been fully considered but they are not persuasive.  The applicant first argues that the requirement for election of species is improper, reasoning that claims do not represent species and because claim 5 is generic to more than one species.  The examiner does agree that claim 5 is generic to the species disclosed in claims 6 and 7.  However, MPEP 809.02(a) states that "If the species cannot be conveniently identified, the claims may be grouped in accordance with the species”.  In this case, there are no drawings to represent the single fin extending beyond 360° (optional for claim 5) with circumferentially overlapping ends (claim 6) or partially around the circumference (claim 9), each of which are clearly different species from the fin extending approximately 360° (claim 7), such that the claims must be relied upon to differentiate the species.   
The applicant also argues that the Sepke reference does not anticipate the currently amended claims, to which the examiner also agrees.  However, the previous rejections were on the claims that did not recite the separator plate or frusto-conical housing.  
Finally, the applicant argues that the previous rejections are inappropriate because the examiner fails to point out what structure is relied upon from the North reference.  The examiner did not include reference numbers in the previous rejection because it appeared to be very clear what structure would be considered to be the claimed plate based on the location defined in the claims.  The examiner has included appropriate reference numbers in the rejections above to clarify.  Regardless, the argument relating to a lack of clarity of the rejection does not overcome the merits of the rejection, wherein the applicant fails to provide any argument suggesting that the combination of Sepke and North does make obvious the respective claimed structure.  Therefore, the examiner maintains the above rejections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Stein et al. (8,176,597) discloses another vacuum cleaner having similar structure as the applicant’s claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        22 November 2022